DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 03/18/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/12/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 08/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.
Specification
The disclosure is objected to because of the following informalities: misspelling of “builiding".  
Appropriate correction is required.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  misspelling of “builiding”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The following analysis is based on MPEP 2164 regarding the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. To test for the enablement requirement, MPEP 2164 recites various factors to be considered: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of the factors has been considered in the analysis of applicant’s claimed invention and the following remarks are advanced.  The claims are directed to a process of synthesizing a crystalline material such as a carbon allotrope based on the selection of precursors and a reacting step. The examiner notes that crystalline materials are directed to a broad genus of materials and that the manufacturing, synthesis, purification and detection of a specific chemical material typically require a high level of skill with complex laboratory equipment and specific experimental methodologies. Here, applicant has merely cited overall experimental setups and methodologies without providing any specific steps and/or experimental parameters to arrive at the claimed material.  In particular, applicant’s specification recites the following two sections directed to the synthesis of the claimed material on page 15: 
	Once a suitable precursor has been identified, it can be used to synthesize the targeted metastable structure. Those of skill in the art will recognize that the conditions required to synthesize a targeted metastable structure using a precursor identified herein are readily available and in current use. For example, the targeting of one or more non-carbon atoms in a precursor having a skeleton comprised of carbon for removal, and hence, availability to bond to another precursor in a stereochemically correct or desired manner, is well-known. Examples include e.g. the use of halogenated compounds from which halogen atoms are preferentially added and then removed from selected carbon sites. Other reactions that can induce the connection between certain atomic sites include but not limited to the Grignard reaction; enolate alkylation; aldol concentration reactions; Claisen condensation; Michael reaction; pinocol coupling reactions; various sn1 reactions, etc.
In addition, reaction conditions that are more stringent or harsh than those used with reactions that are readily energetically favorable may be needed, and many useful techniques are available. For example gas phase syntheses are known as are syntheses that use, for example, heat and/or microwaves to drive a reaction. External fields such as electric field and/or laser pulses can be used to control the orientations of the precursor molecules during the reaction. The average distance between the aligned precursor molecules can be controlled by the vapor density in gas phase syntheses. In addition, particular catalysts can be used to facilitate the needed reaction, e.g. dehydrogenation of the precursor compound, as well as to help align the precursor molecules to form the desired TAP.
Further, the originally filed specification is silent regarding any working examples.
The examiner reiterates that the synthesis of a material having specific chemical and structural parameters requires elaborate and detailed experimentation steps and parameters - it is unlikely that merely employing any of the manufacturing techniques recited in applicant’s specification without any detailed experimental guidance would lead to the claimed material such as a carbon allotrope.  It is well-known that chemical synthetic processes are highly dependent on the reaction conditions such as reactants, temperature, catalyst and gas atmosphere.  Merely selecting possible precursors candidates and cataloguing a combinations of various known synthesis and chemical techniques would not inevitably lead to the claimed material. In view of the foregoing, when all of the evidence is considered, the examiner concludes that “one skilled in the art would be able to make and use the claimed invention using the application as a guide.” See MPEP 2164. 
Claims 2-13 are dependent on claim 1 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 14 recite a process of synthesizing a crystalline via the selection of precursors/building blocks. The steps of identifying potential precursors, determining the number of atoms in a building block of the metastable crystalline material; determining the types of bonds between the atoms in the building block; selecting potential precursors based on various criteria from a molecular database, (e.g. numbers of atoms and bonding types) and manipulating/optimizing/relaxing/calculating the bonding schematics based PES and TAP are merely directed to abstract ideas, mathematical calculations and/or mental processes. See the flowchart in MPEP2106.04. Further, none of the claimed elements and steps precludes the steps from practically being performed in the mind. The elements of the identifying, selecting, determining, relaxing and calculating steps amounts are construed as instructions which falls under a conceptual/theoretical umbrella - thus do not overcome the exception threshold. Even if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application. Regarding the step of reacting the precursors, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the limitation merely amounts to an application without meaningfully limiting the abstract concept. 
Further, the additional elements recited in the dependent claims 2-13 are construed as merely modifications of the main abstract concepts and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (NPL provided).
Claims 1, 7-12 and 14: Zhao discloses a process of determining building blocks in the synthesis of a graphene-based material (abs). In particular, Zhao discloses obtaining potential precursors based on the structural, interaction potentials and bonding schematics from a database, computing the potential energy surfaces of the precursors, providing a set of various intermolecular interactions, obtaining various geometries such as parallel, sandwich and T-shaped and selecting the building blocks based on a geometries of the stationary points (section 3). The Zhao reference discloses the claimed invention but does not explicitly disclose the claimed variables in the selection step such as the 2 times occurrence frequency.  It is noted that the claimed variables are construed as a result-effective variable, i.e., a variable which achieves a recognized result such as the energy similarities for the crystalline material. Given that the Zhao reference discloses a similar methodology, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed frequency range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Claims 2-4: Zhao discloses the graphene carbon allotrope (abs, section 2).
Claim 6: Zhao discloses the DFT calculation (sections 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ilyushina and Su disclose a process of determining and selecting precursors and/or building blocks based on an algorithm with potential energy surface calculations.
Zhang discloses the penta-graphene carbon allotrope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/               Primary Examiner, Art Unit 1764